Citation Nr: 1600940	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-13 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lung nodules.

2.  Entitlement to service connection for rash on the arms and legs.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a September 2015 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While in the Air Force, the Veteran served as a Fire Protection Specialist.  When he initially filed his claims, he asserted that his lung nodules and rash are due to his exposure to asbestos during service.  See VA 21-526, October 22, 2010.  The Veteran underwent VA examinations addressing these claims in February 2011 and April 2011.  However, in an April 2012 statement, the Veteran stated that while in service, he was also exposed to carbon tetrachloride, chlorobromomethane, jet fuel spills, aviation gasoline, JP4, and fumes from burning jet fuel and aviation gasoline.  Veteran's Statement received May 2, 2012.  He asserts that he was not given any respiratory protection.  Id.  Additionally, the hearing transcript indicates that the Veteran presented a scientific article discussing the correlation of chlorobromomethane with dermatitis as well as with respiratory problems.  See Hearing Transcript at 8-9, 12.  However, this article has not been associated with the claims file.  The Veteran should be given an opportunity to provide this article.  In addition, the Veteran should be afforded additional VA examinations to address whether his lung nodules and/or rash are due to in-service exposure to the identified chemicals and fumes.

With regard to the Veteran's hearing loss, he underwent VA audiology examinations in February 2011 and May 2011.  In general, when an increase in disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  At the September 2015 hearing, the Veteran stated his hearing has worsened since May 2011.  See Hearing Transcript, at 3.  He also discussed his functional hearing loss, which was not thoroughly addressed in his prior VA examinations.  Id. at 3-4; see Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.10 (2015).  Accordingly, the Veteran should be afforded a new VA audiology examination to address the current severity of his bilateral hearing loss, including any functional effects caused by his hearing disability.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and allow him to submit the article he referenced regarding the association of chlorobromomethane with dermatitis and respiratory problems, as well as any additional evidence he wishes to provide.  All such documents should be associated with the claims file.

2. After obtaining the appropriate releases where necessary, procure records of any outstanding treatment that the Veteran has received, particularly at any VA healthcare system or facility.  All such available documents should be associated with the claims file.

3. Thereafter, schedule the Veteran for a VA examination to determine the etiology of his lung nodules.  The claims file, including a copy of this Remand and any evidence subsequently obtained, must be available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.

The examiner is specifically requested to opine as to whether the Veteran's lung nodules are at least as likely as not (at least a 50 percent probability) related to active service.  

In rendering this opinion, the examiner should address the Veteran's statements regarding his exposure to asbestos, as well as carbon tetrachloride, chlorobromomethane, jet fuel spills, aviation gasoline, JP4, and fumes from burning jet fuel and aviation gasoline.  The examiner should address any medical literature provided in the claims file.

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If the examiner believes that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Additionally, schedule the Veteran for a VA examination to determine the etiology of his rash.  The claims file, including a copy of this Remand and any evidence subsequently obtained, must be available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.

The examiner is specifically asked to opine as to whether the Veteran's rash is at least as likely as not (at least a 50 percent probability) related to active service.  

In rendering this opinion, the examiner should address the Veteran's statements regarding his exposure to asbestos, as well as carbon tetrachloride, chlorobromomethane, jet fuel spills, aviation gasoline, JP4, and fumes from burning jet fuel and aviation gasoline.  The examiner should address any medical literature provided in the claims file.

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Additionally, schedule the Veteran for a VA audiology examination to determine the severity of his service-connected bilateral hearing loss.  The claims file, including a copy of this Remand and any evidence subsequently obtained, must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.

In addition to providing specific audiometric findings, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss, to include its effect, if any, on his ability to maintain gainful employment.  The examiner should address the Veteran's lay testimony regarding his hearing acuity and functional effects.

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




